1    NICOLA T. HANNA
     United States Attorney                                                 JS-6
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     BRENDAN T. MOCKLER
4    Assistant United States Attorney
     Chief, Financial Litigation Section
5    LOUISA O. KIRAKOSIAN (CBN 271983)
     Assistant United States Attorney
6          Federal Building, Suite 7516
           300 North Los Angeles Street
7          Los Angeles, California 90012
           Telephone: (213) 894-8431
8          Facsimile: (213) 894-7819
           E-mail:       louisa.kirakosian@usdoj.gov
9
     Attorneys for Defendant and Counter-Plaintiff
10   United States of America
11                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                               WESTERN DIVISION
13   CAROLIN ZHUANG,
                                                   CASE No. 2:18-CV-05833-CAS(JEMx)
14              Plaintiff,
                                                   [CR 2:14-cr-00609-CAS]
15                     v.
16   UNITED STATES OF AMERICA,                     [PROPOSED] JUDGMENT
17
                Defendants.
18                                                 Honorable CHRISTINA A. SNYDER

19   UNITED STATES OF AMERICA,

20              Counter Plaintiff,

21                     v.

22   CAROLIN ZHUANG, an individual;
     and CHUNG YU YEUNG, an
23   individual,
24              Counter Defendants.
25
26
27
28
                                               1
1          On December 10, 2019, the Court granted the United States’ motion for summary
2    judgment as to Plaintiff Carolin Zhuang’s claims on the grounds that the “government’s
3    lien on [criminal defendant Chung Yu] Yeung’s one-half interest in the San Dimas
4    property arose on August 17, 2017, when the Court entered judgment against Yeung, and
5    is effective unless satisfied, remitted, set aside, or terminated.” The Court also granted

6    the United States’ motion for summary judgment on its counterclaims concluding “that
     Yeung’s transfer of his interest in the San Dimas property to Zhuang by means of the
7
     November 17, 2016 grant deed constituted a fraudulent transfer pursuant to Section
8
     3304(a)(1). Accordingly, it is ORDERED and ADJUDGED that:
9
           1. The United States’ criminal judgment lien arising out of the August 17, 2016
10
              criminal judgment entered against Chung Yu Yeung in United States v. Chung
11
              Yu Yeung, No. 2:14-cr-00609-CAS (C.D. Cal.) is valid and effective unless
12
              satisfied, remitted, set aside, or terminated;
13
           2. The grant deed executed on November 17, 2019 by Chung Yu Yeung (a.k.a.
14            Louis Yeung) transferring his interest in the property located at 2219 Calle
15            Margarita in San Dimas, California to Carolin Zhuang, recorded in the County
16            of Los Angeles Official Records Registrar’s Office on November 30, 2016 as
17            Instrument Number 20161506234, is void as a matter of law pursuant to 28
18            U.S.C. section 3306(a)(1); and
19         3. The United States’ counterclaims for fraudulent transfer based on 28 U.S.C.
20            section 3304(a)(2) and section 3304(b) , which were filed as an alternative to
21            section 3304(a)(1), are rendered moot and dismissed.
22
23   DATED: December 17, 2019
                                                   UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                                  2
